Citation Nr: 0736101	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-42 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a left 
shoulder disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to August 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Also, the Board observes that a separate claim of entitlement 
to compensation for left shoulder disability due to VA 
treatment under 38 U.S.C. § 1151 was addressed in an October 
2004 RO rating decision and subsequent supplemental 
statements of the case in June and November 2006.  In light 
of the favorable determination on the merits of the veteran's 
service connection claim decided herein, the § 1151 claim is 
rendered moot.


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
continued a prior denial of service connection for a left 
shoulder disability.

2.  The evidence associated with the claims file subsequent 
to the December 1994 rating decision includes evidence that 
has not been previously submitted, is not cumulative or 
redundant of the evidence previously of record, and is 
sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The veteran was not found to have a left shoulder 
disorder on examination for entrance onto active duty.

4.  A chronic left shoulder disability was present during 
service; the evidence does not clearly and unmistakably 
demonstrate that the veteran's left shoulder disability did 
not increase in severity as a result of active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  A left shoulder disability was incurred in active 
service.  38 U.S.C.A. §§ 1111, 1131, 1137(West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his entitlement to 
service connection for left shoulder disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002) or 38 C.F.R. § 3.159 (2007).

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's claim of entitlement to service connection for 
a left shoulder disability was denied by the RO in an 
unappealed rating decision in October 1963, based on the RO's 
determination that the disability existed prior to the 
veteran's entrance onto active duty and was not aggravated by 
active duty.  The denial was continued in unappealed rating 
decisions of October 1988 and December 1994 because new and 
material evidence had not been submitted.

The evidence added to the record since the December 1994 
decision includes statements from the veteran and his 
brothers indicating that the veteran had no significant 
problems following a pre-service left shoulder injuring until 
after he entered onto active duty.  These statements are not 
cumulative or redundant of the evidence previously of record 
and are sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, they are new and 
material and reopening of the claim is in order.




Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran was not found to have a left shoulder disorder on 
the examination for entrance onto active duty.  Therefore, 
the presumption of soundness applies.  The medical evidence 
shows that the veteran was found to have a chronic left 
shoulder disability during service.  Therefore, the essential 
question before the Board is whether the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence that the left shoulder disability existed prior to 
service and was not aggravated by active service.

The veteran has repeatedly acknowledged that his left 
shoulder was injured prior to his entrance onto active duty, 
and this is mentioned in lay statements from his brothers as 
recently as January 2006.  Moreover, the historical medical 
evidence, to include service medical records, addressing the 
etiology of the disorder indicates a shoulder dislocation 
problem existed prior to the veteran's onto active duty.  
However, the veteran and his brothers claim that the pre-
existing left shoulder disorder was not serious enough to 
warrant medical attention and that the veteran did not have 
any significant left shoulder problems until after he entered 
onto active duty.  Although a service Medical Board 
determined that the disability existed prior to service and 
was not aggravated by service, none of the evidence before 
the Board clearly and unmistakably establishes that the 
veteran's left shoulder disability did not increase in 
severity as a result of his period of active duty.  
Accordingly, the presumption of soundness has not been 
rebutted, and the veteran is entitled to service connection 
for this disability.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a left 
shoulder disability is granted.

Service connection for a left shoulder disability is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


